Citation Nr: 1547530	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  09-20 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability as a result of service-connected disabilities (TDIU) based on an extraschedular basis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran had active service from October 1985 to July 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In January 2010, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in January 2010.  A transcript of that hearing is of record.

In the appealed February 2008 rating decision, the RO granted service connection for lumbosacral spine degenerative disc disease; an initial noncompensable rating was assigned, effective August 1, 2007.  In February 2009, the RO assigned an initial disability rating of 10 percent effective August 1, 2007.  The RO also granted service connection for right lower extremity neuropathy at an initial 10 percent disability rating effective August 1, 2007.  

In November 2010, the Board, in part, remanded the issue of entitlement to TDIU to the RO for additional development.  The requested development has been completed and this matter has returned to the Board for further appellate review. 

By a June 2012 rating action, the RO assigned a 20 percent disability rating to the service-connected low back disability, effective July 13, 2011--the date of a VA examination report reflecting an increase in severity of this disability.  By a May 2015 rating action, the RO assigned a 20 percent disability rating to the right lower extremity neuropathy, effective February 5, 2015--the date of the Veteran's claim for increased compensation for this disability.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The purpose of this remand is to obtain outstanding vocational rehabilitation records and to schedule the Veteran for a social and industrial survey, or other similar examination, to determine the functional effects of the Veteran's service-connected disabilities on his employability.  The Board will discuss each reason for remand separately below. 

i) Vocational Rehabilitation Records

In July 2009, the Veteran submitted VA Form 28-1900, Disabled Veterans Application for Vocational Rehabilitation.  In addition, during the January 2010 hearing before the undersigned, the Veteran testified that he had enrolled in a VA vocational rehabilitation program.  The Veteran's Vocational Rehabilitation and Employment (VR&E) file must be obtained on remand.  

In addition, if the VR&E file does not contain the Veteran's education and employment history, he must be provided with copies of the Request for Employment Information in Connection with Claim for Disability Benefits, VA Form 21-4192, and VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

ii) Social and Industrial Survey

The Veteran seeks entitlement to TDIU.  He maintains that he is unable to work because of his service-connected lumbar spine disability.  (See November 2008 VA examination report). 

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014), 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion but not his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19l (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, supra.

The Veteran's service connected disabilities are lumbosacral degenerative disc disease, rated at 10 percent disabling effective August 1, 2007, and 20 percent disabling effective July 13, 2011, and right lower extremity radiculopathy, rated at 10 percent disabling effective August 1, 2007, and 20 percent disabling effective February 2, 2015.  The Veteran is also service connected for pseudofolliculitis barbae, rated as noncompensably disabling.  Therefore, the Veteran does not have either a single disability rating of 60 percent or a combined rating of at least 70 percent with at least one disability rated at 40 percent so as to meet the schedular criteria for TDIU during the appeal period.  See 38 C.F.R. § 4.16(a).

A July 2011 examination report reflects that the Veteran had retired from his previous employment as a transportation specialist because of age or duration of work.  During that examination, the Veteran indicated that by 2007, he had been discharged from the military and had sought employment with VA, but was either not qualified or accepted for desk jobs and was physically incapable of managing employment that was required for physical labor.  He reported that in 2010, he was employed in sedentary work with full disclosure of his physical limitations.  The Veteran related that he left this position within four (4) months because the employer insisted that he perform more strenuous work which he felt would worsen his back disability.  The Veteran related that despite his four-year college education and numerous applications, he was unable to maintain employment in his area [of expertise] or perform physical labor because he could not bend, stand or sit for prolonged periods of time, lift more than 10 pounds, or walk for more than 200 yards without suffering consequences.  After a physical evaluation of the Veteran in 2011, to include his lumbar spine and radiculopathy, the examiner concluded, in pertinent part, that it was at least as likely as not that the Veteran's "unemployability for physical labor" was the result of his service-connected lumbar radiculopathy, but that the Veteran "may be suitable for sedentary employment."  (See July 2011 VA examination report).  The Board notes that it is unclear whether in formulating her opinion, the VA examiner considered the Veteran's education and employment history.  The Board finds that in this particular circumstance, a social and industrial survey is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VR&E file and associate it with the Veteran's physical claims files for the duration of this appeal.  Review the file for evidence of education and employment history.
   
2.  (This step must only be accomplished if sufficient education and employment history is not already contained in the VR&E file.)  Provide the Veteran with copies of the Request for Employment Information in Connection with Claim for Disability Benefits, VA Form 21-4192, and the Veterans Application for Increased Compensation Based on Unemployability, VA Form 21-8940, and ask him to complete and return the forms. He should be informed that these or other statements of his education and employment history are essential to his claim, because employment history and education must be considered in his TDIU claim.  See 38 C.F.R. § 4.16 (2015).

3.  After the development in paragraphs 1-2 have been accomplished, schedule the Veteran for a Social and Industrial Survey, or other similar examination to determine the functional effects of the Veteran's service-connected disabilities on his employment.  The examiner is to be provided access to the physical claims folders, a copy of this remand, and electronic claims file.  The examiner must specify in the report that the physical claims files and electronic record have been reviewed. 

In accordance with the latest worksheets, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and functional impairment caused by the service connected disabilities.  The examiner must elicit from the Veteran and record for clinical purposes, a full work and educational history.  Thereafter, the examiner must provide an opinion concerning the impact of the service-connected disabilities, taken together, on the Veteran's ability to obtain and retain substantially gainful employment consistent with his education and experience (italics added for emphasis), without consideration of his age or the impairment caused by his nonservice-connected disabilities.  

Any opinion must include a discussion of the Veteran's education and employment history in addressing whether the evidence has indicated an inability to maintain substantially gainful employment due to service-connected disabilities.  The examiner should also include a discussion of the VA examiner's July 2011 opinion that it was at least as likely as not that the Veteran's "unemployability for physical labor" was the result of his service-connected lumbar radiculopathy, but that the Veteran "may be suitable for sedentary employment." (See July 2011 VA examination report). 

The examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities given his current skill set and educational background.

The examiner must provide a complete explanation for any opinions expressed.  If the examiner is unable to provide any requested opinion without resorting to speculation, he or she should indicate why such an opinion would be speculative.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Readjudicate the claim of entitlement to a TDIU rating.  The AOJ/AMC should provide consideration of whether the requirements for referral to the Director, Compensation Service have been invoked under 38 C.F.R. § 4.16(b) (2015). 

If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. R. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




